UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4279



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MATTHEW JAMES WHITE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:05-cr-00124)


Submitted:   August 30, 2006            Decided:   September 27, 2006


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Edward H. Weis, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant. Charles T.
Miller, United States Attorney, R. Gregory McVey, Assistant United
States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Matthew James White pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute

fifty grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1) (2000).      Because the district court found White had

attempted an escape before his sentencing, White was sentenced to

292 months’ imprisonment.      White appeals the reasonableness of his

sentence.   We affirm.

            White   contends   his    sentence   is   unreasonable   as   the

district court erroneously concluded he had obstructed justice.

White’s contention rests solely on his belief that his testimony

should have been believed over that of the Government’s witnesses.

Credibility determinations, however, are within the sole province

of the factfinder and will not be reassessed on appeal.         See United

States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

            Likewise, White contends his sentence is unreasonable

“because it is greater than necessary to promote respect for the

law and provide just punishment for the offense.”              Because the

district court properly calculated and considered the advisory

guideline range and weighed the relevant 18 U.S.C. § 3553(a) (2000)

factors, we conclude White’s 292-month sentence, which was below

the statutory maximum and at the bottom of the advisory guideline

range, is reasonable.     See United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005); see also United States v. Green, 436 F.3d


                                     - 2 -
449, 457 (4th Cir.) (stating a sentence imposed within a properly

calculated guideline range is presumptively reasonable), cert.

denied, 126 S. Ct. 2309 (2006).

          Accordingly, we affirm White’s sentence.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -